DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23-October-2019 has been entered.

Remarks
3.	In response to communications filed on 11/4/2020, no new claims have been cancelled; claims 1 and 8-10 have been amended, and no new claims have been added. Therefore, claims 1-4 and 6-10 are presently pending in the application.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2 and 4, 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Filippi et al. (U.S. Patent Application Publication No. 2018/0121035), in view of Prophete et al. (U.S. Patent Application Publication No. 2017/0076091).

As to claim 1, Filippi et al. teaches visualization management device communicating with a terminal device that displays a visualization screen and a data management device that generates aggregate data in which original data is aggregated (See Filippi et al., Figures 1-2), the visualization management device comprising: 
cause storage to store therein screen configuration information indicating a screen configuration of the visualization screen based on the customization information (See Filippi et al., Figures 19B-19C and paragraphs 264-269, wherein display registration is the storage that stores the display configuration settings. Also see paragraphs 281-284); 
create a request for generating the aggregate data based on the customization information and the screen configuration information (See Filippi et al., paragraphs  154-155, 160-161 and 167-169, wherein Filippi discloses a report generator that aggregates search results and displayed to the user based on screen/display configuration and also aggregation techniques for aggregating data to display); and 
transmit the request to the data management device (See Filippi et al., Figures 2 and 11-12, paragraphs 85, 154, wherein the “data intake and query system” is read on the “data management system device”);
determine based on a plurality of pieces of the screen configuration information of a plurality of the terminal devices, a plurality of the terminal devices that are capable of sharing the aggregate data (See Filippi et al., paragraphs 257-259; 265-272, wherein Filippi discloses a display registration that  “a display device is registered to enable another device to manage or control its display” (Paragraph 265) and wherein “a display device can be registered in the display management system to enable another device to cause content to be presented on the display…the controlling device can direct or control the presentation of the of the content of the display, despite the display being hosted by the display device. In some implementations, this is includes configuring the registered display device (e.g., display code 1810) to allow the controlling device to push content {sharing aggregated data} to the display” (paragraphs 257-259));
create route information for establishing communication among the terminal devices that are capable of the sharing (See Filippi et al., paragraphs 85-90 and 98, wherein “a provider of a network-based service may configure {create route information} one or more host devices 106 and host applications 114 (e.g., one or more web servers, application servers, database servers, etc.) to collectively implement the network-based application.” Also see paragraphs 257-259; 265-272, wherein Filippi discloses a display registration that  “a display device is registered to enable another device to manage or control its display” and paragraphs 281-284, wherein Filippi discloses providing content to the display through the display registration and therefore creating a route to establish communication); and
transmit the route information to at least one of the terminal devices that are capable of the sharing data (See Filippi et al., paragraphs 85-90 and 98, wherein the host can communicate {route information} between the data management device {data intake and query system} and the client device. Also see paragraphs 257-259; 265-272, wherein Filippi discloses a display registration and paragraphs 281-284, wherein Filippi discloses providing content to the display through the display registration and therefore creating a route to establish communication) and paragraphs 285-289, wherein Filippi discloses the display management screen wherein the display registration permits the device to display and share data).   
Filippi et al. teaches receiving customization information indicating setting related to the visualization screen from the terminal device (See Filippi et al., paragraphs 69,87-88 and 100, wherein a request is received from a client. See paragraphs 2253-259 and 261, wherein Filippi discloses a display management system wherein “configuration settings” can be personalized/customized based on the device. Also see paragraphs 278-279).  Filippi et al., however, does not explicitly teach receive customization information indicating setting related to the visualization screen from the terminal device, the customization information including at least an arrangement coordinate indicating a coordinate on a screen on which charts are arranged.
Prophete et al. teaches secure isolation of scripting from native graphic rendering of animated data visualization (See abstract), in which he teaches receive customization information indicating setting related to the visualization screen from the terminal device, the customization information including at least an arrangement coordinate indicating a coordinate on a screen on which charts are arranged (See Prophete et al., paragraphs 53-55 and 59-61, wherein Prophete discloses “A viewport is an area, typically rectangular, expressed in rendering-device-specific coordinates, e.g. pixels for screen coordinates, in which the objects of interest are going to be rendered. A key string represents the viewport (rectangular area). Two numbers can represent the size of a rectangle for the scene, two numbers can represent the position of the rectangle for the chart, and a number represents a size value for the chart content”).
Filippi et al. and Prophete et al. are from the analogous art of display management for data visualization. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Filippi et al. and Prophete et al. to have combined Filippi et al. and Prophete et al.. The motivation to combine Filippi et al. and Prophete et al. is to make it possible for targeting multiple platforms for generating data visualization representations that can run natively on both desktop and mobile devices (See Prophete et al., paragraph 3). Therefore, it would have been obvious to one skilled in the art to combine Filippi et al. and Prophete et al..

As to claim 2, Filippi et al. as modified, teaches wherein the circuitry is further configured to: receive the aggregate data from the data management device; and transfer the received aggregate data to the terminal device (See Filippi et al., Figures 2 and 11-12, paragraphs 85, 154, wherein the “data intake and query system” is read on the “data management system device” and Figure 18, paragraph 259, which sends the data to the “display management system” to display on the client device).  

As to claim 4, Filippo et al. as modified, teaches wherein the circuitry is further configured to: create route information for establishing communication between the data management device and the terminal device; and transmit the route information to the data management device or the terminal device (See Filippi et al.,, paragraphs 85-90 and 98, wherein the host can communicate {route information} between the data management device {data intake and query system} and the client device. Specifically, Filippi discloses that “For example, in general, a client device 102 or application running on a client device may initiate communication with a host application 114 by making a request for a specific resource (e.g., based on an HTTP request), and the application server may respond with the requested content stored in one or more response packets”). 33 Docket No PTBA-17268-USStatus: FINAL  

As to claim 6, Filippi et al. as modified, teaches wherein the aggregate data includes visualization data handled as a rendering target and header data indicating (See Filippi et al., Figures 7A-7D and paragraphs 99, 160-163, wherein Fillippi discloses displaying the report data {rendering target and header data} by filtering the data by attributes {characteristic attributes} for display).    

As to claim 7, Filippi et al. as modified, teaches a data management device communicating with the visualization management device according to claim 1 (See Filippi et al., Figures 1-2), the data management device comprising: circuitry configured to:
receive the request from the visualization management device (See Filippi et al., paragraphs 69,87-88 and 100, wherein a request is received from a client. See paragraphs 2253-259 and 261, wherein Filippi discloses a display management system wherein “configuration settings” can be personalized/customized based on the device. Also see paragraphs 257-259; 265-272, wherein Filippi discloses a display registration that  “a display device is registered to enable another device to manage or control its display” (Paragraph 265) and wherein “a display device can be registered in the display management system to enable another device to cause content to be presented on the display…the controlling device can direct or control the presentation of the of the content of the display, despite the display being hosted by the display device); 
(See Filippi et al., paragraphs  154-155, 160-161 and 167-169, wherein Filippi discloses a report generator that aggregates search results and displayed to the user based on screen/display configuration and also aggregation techniques for aggregating data to display); and 
transmit the aggregate data to the visualization management device or a terminal device that displays a visualization screen (See Filippi et al., Figures 2 and 11-12, paragraphs 85, 154, wherein the “data intake and query system” is read on the “data management system device”).   34 Docket No. PTBA-17268-USStatus: FINAL  

As to claim 8, Filippi et al. teaches a data visualization system comprising: 
data management device a terminal device (See Filippi et al., Figures 1-2); and 
a visualization management device wherein the data management device (See Filippi et al., Figures 1-2) includes first circuitry configured to: 
receive a request for generating aggregate data to be visualized from the visualization management device, and generate the aggregate data from original data according to the request (See Filippi et al., paragraphs 69,87-88 and 100, wherein a request is received from a client. See paragraphs 2253-259 and 261, wherein Filippi discloses a display management system wherein “configuration settings” can be personalized/customized based on the device. Also see paragraphs 278-279); 
the terminal device includes second circuitry configured to: create customization information indicating setting related to a visualization screen (See Filippi et al., paragraphs  154-155, 160-161 and 167-169, wherein Filippi discloses a report generator that aggregates search results and displayed to the user based on screen/display configuration and also aggregation techniques for aggregating data to display);
transmit the customization information to the visualization management device (See Filippi et al., paragraphs 85-90 and 98, wherein the host can communicate {route information} between the data management device {data intake and query system} and the client device. Also see paragraphs 257-259; 265-272, wherein Filippi discloses a display registration and paragraphs 281-284, wherein Filippi discloses providing content to the display through the display registration and therefore creating a route to establish communication) and paragraphs 285-289, wherein Filippi discloses the display management screen wherein the display registration permits the device to display and share data); and 
perform a process of displaying the visualization screen based on the aggregate data, the visualization management device includes third circuitry configured to: receive the customization information from the terminal device (See Filippi et al., paragraphs 69,87-88 and 100, wherein a request is received from a client. See paragraphs 2253-259 and 261, wherein Filippi discloses a display management system wherein “configuration settings” can be personalized/customized based on the device. Also see paragraphs 278-279); 
cause a storage to store therein screen configuration information indicating a screen configuration of the visualization screen based on the customization information (See Filippi et al., paragraphs 2253-259 and 261, wherein Filippi discloses a display management system wherein “configuration settings” can be personalized/customized based on the device. Also see paragraphs 197-199); 
transmit the request to the data management device (See Filippi et al., Figures 2 and 11-12, paragraphs 85, 154, wherein the “data intake and query system” is read on the “data management system device”),
determine based on a plurality of pieces of the screen configuration information of a plurality of the terminal devices, a plurality of the terminal devices that are capable of sharing the aggregate data (See Filippi et al., paragraphs 257-259; 265-272, wherein Filippi discloses a display registration that  “a display device is registered to enable another device to manage or control its display” (Paragraph 265) and wherein “a display device can be registered in the display management system to enable another device to cause content to be presented on the display…the controlling device can direct or control the presentation of the of the content of the display, despite the display being hosted by the display device. In some implementations, this is includes configuring the registered display device (e.g., display code 1810) to allow the controlling device to push content {sharing aggregated data} to the display” (paragraphs 257-259));
create route information for establishing communication among the terminal devices that are capable of the sharing (See Filippi et al., paragraphs 85-90 and 98, wherein “a provider of a network-based service may configure {create route information} one or more host devices 106 and host applications 114 (e.g., one or more web servers, application servers, database servers, etc.) to collectively implement the network-based application.” Also see paragraphs 257-259; 265-272, wherein Filippi discloses a display registration that  “a display device is registered to enable another device to manage or control its display” and paragraphs 281-284, wherein Filippi discloses providing content to the display through the display registration and therefore creating a route to establish communication); and
transmit the route information to at least one of the terminal devices that are capable of the sharing data (See Filippi et al., paragraphs 85-90 and 98, wherein the host can communicate {route information} between the data management device {data intake and query system} and the client device. Also see paragraphs 257-259; 265-272, wherein Filippi discloses a display registration and paragraphs 281-284, wherein Filippi discloses providing content to the display through the display registration and therefore creating a route to establish communication) and paragraphs 285-289, wherein Filippi discloses the display management screen wherein the display registration permits the device to display and share data). 
Filippi et al. teaches creating the request based on the customization information and the screen configuration information (See Filippi et al., paragraphs  154-155, 160-161 and 167-169, wherein Filippi discloses a report generator that aggregates search results and displayed to the user based on screen/display configuration and also aggregation techniques for aggregating data to display)).  Filippi et al., however, does not explicitly teach create customization information indicating setting related to a visualization screen, the customization information including at least an arrangement coordinate indicating a coordinate on a screen on which charts are arranged.
Prophete et al. teaches secure isolation of scripting from native graphic rendering of animated data visualization (See abstract), in which he teaches create customization information indicating setting related to a visualization screen, the customization information including at least an arrangement coordinate indicating a coordinate on a screen on which charts are arranged (See Prophete et al., paragraphs 53-55 and 59-61, wherein Prophete discloses “A viewport is an area, typically rectangular, expressed in rendering-device-specific coordinates, e.g. pixels for screen coordinates, in which the objects of interest are going to be rendered. A key string represents the viewport (rectangular area). Two numbers can represent the size of a rectangle for the scene, two numbers can represent the position of the rectangle for the chart, and a number represents a size value for the chart content”).
Filippi et al. and Prophete et al. are from the analogous art of display management for data visualization. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Filippi et al. and Prophete et al. to have combined Filippi et al. and Prophete et al.. The motivation to combine Filippi et al. and Prophete et al. is to make it possible for targeting multiple platforms for generating data visualization representations that can run natively on both desktop and mobile devices (See Prophete et al., paragraph 3). Therefore, it would have been obvious to one skilled in the art to combine Filippi et al. and Prophete et al..

As to claim 9, Filippi et al. teaches a visualization management method for visualizing data using a terminal device that displays a visualization screen, a data management device that generates aggregate data in which original data is aggregated, and a visualization management device that communicates with the terminal device and the data management device (See Filippi et al., Figures 1-2), the visualization management method comprising:35 Docket No PTBA-17268-USStatus: FINAL 
causing, by the visualization management device, a storage to store therein screen configuration information indicating a screen configuration of the visualization screen based on the customization information (See Filippi et al., Figures 19B-19C and paragraphs 264-269, wherein display registration is the storage that stores the display configuration settings. Also see paragraphs 281-284); 
creating, by the visualization management device, a request for generating the aggregate data based on the customization information and the screen configuration information (See Filippi et al., paragraphs 154-155, 160-161 and 167-169, wherein Filippi discloses a report generator that aggregates search results and displayed to the user based on screen/display configuration and also aggregation techniques for aggregating data to display),
transmitting, by the visualization management device, the request to the data management device (See Filippi et al., Figures 2 and 11-12, paragraphs 85, 154, wherein the “data intake and query system” is read on the “data management system device”);
(See Filippi et al., paragraphs 257-259; 265-272, wherein Filippi discloses a display registration that  “a display device is registered to enable another device to manage or control its display” (Paragraph 265) and wherein “a display device can be registered in the display management system to enable another device to cause content to be presented on the display…the controlling device can direct or control the presentation of the of the content of the display, despite the display being hosted by the display device. In some implementations, this is includes configuring the registered display device (e.g., display code 1810) to allow the controlling device to push content {sharing aggregated data} to the display” (paragraphs 257-259));
creating route information for establishing communication among the terminal devices that are capable of the sharing (See Filippi et al., paragraphs 85-90 and 98, wherein “a provider of a network-based service may configure {create route information} one or more host devices 106 and host applications 114 (e.g., one or more web servers, application servers, database servers, etc.) to collectively implement the network-based application.” Also see paragraphs 257-259; 265-272, wherein Filippi discloses a display registration that  “a display device is registered to enable another device to manage or control its display” and paragraphs 281-284, wherein Filippi discloses providing content to the display through the display registration and therefore creating a route to establish communication); and
 (See Filippi et al., paragraphs 85-90 and 98, wherein the host can communicate {route information} between the data management device {data intake and query system} and the client device. Also see paragraphs 257-259; 265-272, wherein Filippi discloses a display registration and paragraphs 281-284, wherein Filippi discloses providing content to the display through the display registration and therefore creating a route to establish communication) and paragraphs 285-289, wherein Filippi discloses the display management screen wherein the display registration permits the device to display and share data). 
Filippi et al. teaches receiving, by the visualization management device, customization information indicating setting related to the visualization screen from the terminal device (See Filippi et al., paragraphs 69, 87-88 and 100, wherein a request is received from a client. See paragraphs 2253-259 and 261, wherein Filippi discloses a display management system wherein “configuration settings” can be personalized/customized based on the device. Also see paragraphs 278-279).  Filippi et al., however, does not explicitly teach receiving, by the visualization management device, customization information indicating setting related to the visualization screen from the terminal device, the customization information including at least an arrangement coordinate indicating a coordinate on a screen on which charts are arranged.
Prophete et al. teaches secure isolation of scripting from native graphic rendering of animated data visualization (See abstract), in which he teaches receiving, by the device, the customization information including at least an arrangement coordinate indicating a coordinate on a screen on which charts are arranged (See Prophete et al., paragraphs 53-55 and 59-61, wherein Prophete discloses “A viewport is an area, typically rectangular, expressed in rendering-device-specific coordinates, e.g. pixels for screen coordinates, in which the objects of interest are going to be rendered. A key string represents the viewport (rectangular area). Two numbers can represent the size of a rectangle for the scene, two numbers can represent the position of the rectangle for the chart, and a number represents a size value for the chart content”).
Filippi et al. and Prophete et al. are from the analogous art of display management for data visualization. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Filippi et al. and Prophete et al. to have combined Filippi et al. and Prophete et al.. The motivation to combine Filippi et al. and Prophete et al. is to make it possible for targeting multiple platforms for generating data visualization representations that can run natively on both desktop and mobile devices (See Prophete et al., paragraph 3). Therefore, it would have been obvious to one skilled in the art to combine Filippi et al. and Prophete et al..

As to claim 10, Filippi et al. teaches a non-transitory computer readable medium including a program, wherein the program, when executed by a computer 
causing storage to store screen configuration information indicating a screen configuration of the visualization screen based on the customization information (See Filippi et al., Figures 19B-19C and paragraphs 264-269, wherein display registration is the storage that stores the display configuration settings. Also see paragraphs 281-284); 
creating a request for generating the aggregate data based on the customization information and the screen configuration information (See Filippi et al., paragraphs  154-155, 160-161 and 167-169, wherein Filippi discloses a report generator that aggregates search results and displayed to the user based on screen/display configuration and also aggregation techniques for aggregating data to display), 
transmitting the request to the data management device (See Filippi et al., Figures 2 and 11-12, paragraphs 85, 154, wherein the “data intake and query system” is read on the “data management system device”);  
determining based on a plurality of pieces of the screen configuration information of a plurality of the terminal devices, a plurality of the terminal devices that are capable of sharing the aggregate data (See Filippi et al., paragraphs 257-259; 265-272, wherein Filippi discloses a display registration that  “a display device is registered to enable another device to manage or control its display” (Paragraph 265) and wherein “a display device can be registered in the display management system to enable another device to cause content to be presented on the display…the controlling device can direct or control the presentation of the of the content of the display, despite the display being hosted by the display device. In some implementations, this is includes configuring the registered display device (e.g., display code 1810) to allow the controlling device to push content {sharing aggregated data} to the display” (paragraphs 257-259));
creating route information for establishing communication among the terminal devices that are capable of the sharing (See Filippi et al., paragraphs 85-90 and 98, wherein “a provider of a network-based service may configure {create route information} one or more host devices 106 and host applications 114 (e.g., one or more web servers, application servers, database servers, etc.) to collectively implement the network-based application.” Also see paragraphs 257-259; 265-272, wherein Filippi discloses a display registration that  “a display device is registered to enable another device to manage or control its display” and paragraphs 281-284, wherein Filippi discloses providing content to the display through the display registration and therefore creating a route to establish communication); and
transmitting the route information to at least one of the terminal devices that are capable of the sharing data (See Filippi et al., paragraphs 85-90 and 98, wherein the host can communicate {route information} between the data management device {data intake and query system} and the client device. Also see paragraphs 257-259; 265-272, wherein Filippi discloses a display registration and paragraphs 281-284, wherein Filippi discloses providing content to the display through the display registration and therefore creating a route to establish communication) and paragraphs 285-289, wherein Filippi discloses the display management screen wherein the display registration permits the device to display and share data). 
Filippi et al. teaches receiving customization information indicating setting related to the visualization screen from the terminal device (See Filippi et al., paragraphs 69,87-88 and 100, wherein a request is received from a client. See paragraphs 2253-259 and 261, wherein Filippi discloses a display management system wherein “configuration settings” can be personalized/customized based on the device. Also see paragraphs 278-279). Filippi et al., however, does not explicitly teach receiving customization information indicating setting related to the visualization screen from the terminal device, the customization information including at least an arrangement coordinate indicating a coordinate on a screen on which charts are arranged.
Prophete et al. teaches secure isolation of scripting from native graphic rendering of animated data visualization (See abstract), in which he teaches receiving, by the visualization management device, customization information indicating setting related to the visualization screen from the terminal device, the customization information including at least an arrangement coordinate indicating a coordinate on a screen on which charts are arranged (See Prophete et al., paragraphs 53-55 and 59-61, wherein Prophete discloses “A viewport is an area, typically rectangular, expressed in rendering-device-specific coordinates, e.g. pixels for screen coordinates, in which the objects of interest are going to be rendered. A key string represents the viewport (rectangular area). Two numbers can represent the size of a rectangle for the scene, two numbers can represent the position of the rectangle for the chart, and a number represents a size value for the chart content”).
Filippi et al. and Prophete et al. are from the analogous art of display management for data visualization. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Filippi et al. and Prophete et al. to have combined Filippi et al. and Prophete et al.. The motivation to combine Filippi et al. and Prophete et al. is to make it possible for targeting multiple platforms for generating data visualization representations that can run natively on both desktop and mobile devices (See Prophete et al., paragraph 3). Therefore, it would have been obvious to one skilled in the art to combine Filippi et al. and Prophete et al..


6.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Filippi et al. (U.S. Patent Application Publication No. 2018/0121035), in view of Prophete et al. (U.S. Patent Application Publication No. 2017/0076091), in further view of Berwick et al. (U.S. Patent Application Publication No. 2015/0356160).
As to claim 3, Filippi et al. still does not explicitly teach wherein the circuitry is configured to relay the aggregate data that has been encrypted.
Berwick et al. teaches system and method for facilitating interactive data visualization and manipulation (See abstract), in which he teaches wherein the circuitry is configured to relay the aggregate data that has been encrypted (See Berwick et al., paragraph 47, wherein Berwick discloses encryption methods to encrypt devices and information. Also see paragraph 69-70, wherein information can be configured to be hidden).
Filippi et al. and Berwick et al. are from the analogous art of data visualization.  It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings of Filippi et al. and Berwick et al. to have combined Filippi et al. and Berwick et al.  The motivation to combine Filippi et al. and Berwick et al. is to improved data visualization and data management system that may be adapted for mobile devices (See Berwick et al., paragraph 4).  Therefore, it would have been obvious to one skilled in the art to combine Filippi et al. and Berwick et al..

Response to Arguments
7.	Applicant's arguments filed on 11/4/2020, with respect to the rejected claims in view of the cited references have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELLISSA M OHBA whose telephone number is (571)272-4076.  The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






8/13/2021
Mmo
/MELLISSA M. OHBA/Examiner, Art Unit 2164